Title: From Benjamin Franklin to Charles Thomson, 27 February 1766
From: 
To: 


My good Friend and Neighbour,
London Feb. 27. 1766.
I forget whether I before acknowledg’d the Receipt of your kind Letter of Sept. 24. I gave an Extract of it to a Friend, with an Extract of mine to which it was an Answer; and he printed both in the London Chronicle, with an Introduction of his own: and I have reprinted everything from America that I thought might help our common Cause. We at length, after a long and hard Struggle, have gain’d so much Ground, that there is now little Doubt the Stamp Act will be repealed, and reasonable Relief given us besides in our Commercial Grievances, and those relating to our Currency. I trust the Behaviour of the Americans on the Occasion, will be so prudent, decent, and grateful, as that their Friends here will have no reason to be ashamed; and that our Enemies, who predict that the Indulgence of Parliament will only make us more insolent and ungovernable, may find themselves, and be found, false Prophets. My Respects to Mrs. Thomson. I have not had the Pleasure of hearing from you by any of the late Opportunities; but am so bad a Correspondent myself that I have no right to take Exceptions, and am nevertheless Your affectionate Friend and very humble Servant
B Franklin
Mr. Cha. Thomson
 
Addressed: To / Mr Charles Thomson / Mercht / Philadelphia
Endorsed: Doctr B. Franklin Feby 26. 1768 [sic] a lett from B Franklin in London Feby 27 1766
